Title: Enclosure I: A Citizen to the Rights of Man, 4 July 1797
From: “Citizen”
To: 


                    EnclosuresIA Citizen to the Rights of Man
                    A Quere.
                    Frederick, (Anniversary of Independence) ’97.
                    Whether Mr. Jefferson did say, since he has taken his present position that “it was the intention of mr. Adams (the president!) and his party, on the call of congress, to declare war against France if there had been a respectable majority”—or, whether he had indubitable authority for it, if he did say so, is not satisfactorily ascertained. Report says, two gentlemen of respectability in George-Town, lately averred that major F—told them he had received a letter from Mr. Jefferson since he went to Philadelphia, containing the above sentiments.
                    
                    Report also says, however, that a third gentleman, equally respectable, declared, when he heard it mentioned in company, that the letter was shewn him by mr. F—, in confidence, and that the above sentence was not in it; but that it was an improper letter.
                    As the solution of this question may be gratifying to the citizens at large, at the present interesting crisis, the investigation is humbly submitted to Peter Porcupine, Mr. Bache, and other critics.
                    It is supposed that the names of the within-mentioned gentlemen might readily be had if necessary.
                    
                        Citizen
                    
                